Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered December 21, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
Defendant was not prejudiced when the Arresting officer, in testifying about a statement made by defendant, mistakenly used wording that made reference to a possible uncharged crime, since the officer immediately corrected his mistake and made it clear to the jury that the offending reference was never made. On cross-examination, defense counsel repeated this clarification of the officer’s testimony, and did not request any remedy. The statement, as corrected, was clearly admissible in the context of the case. In any event, any error was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
Defendant’s pro se claims are without merit. Concur—Saxe, J.E, Friedman, Sweeny, Acosta and Freedman, JJ.